283 F.2d 866
Charles L. NICHOLS et ux., Plaintiffs-Appellantsv.COPPERITE, INC., Defendant-Appellee.Charles W. MAYER et ux., Plaintiffs-Appellantsv.COPPERITE, INC., Defendant-Appellee.
Nos. 14036, 14037.
United States Court of Appeals Sixth Circuit.
Oct. 31, 1960.

Carroll D. Kilgore, Nashville, Tenn., for appellants.
Thomas J. Johnson, Jr., Chicago, Ill., Tyree B. Harris, III, Nashville, Tenn., Defrees, Fiske, O'Brien, Thomson & Simmons, Chicago, Ill., and Hooker, Keeble, Dodson & Harris, Nashville, Tenn., on brief, for appellee.
Before McALLISTER, Chief Judge, and MARTIN and MILLER, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the findings of fact and conclusions of law of Judge William E. Miller.